DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation(s) has/have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because it/they meet(s) the following 3-prong analysis:
(A) The claim limitation(s) use the phrase “means for” or “step for” or a generic replacement therefore: “device configured to” has the same meaning as “means for”.  In this instance, “circuitry configured to” is held to be generic, as there is no inherent structure to circuitry which would enable any of the claimed functions.  If the claim recited “circuit means for sequentially moving the stage…” it would bear the same weight and structure as that which is currently claimed.

(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no structure recited or associated in the claim for the “three dimensional manufacturing device configured to form each layer”, which would have the same weight and meaning if recited as “three dimensional manufacturing means for forming each layer”.  Any device that can place one layer upon another layer can meet the exceedingly broad claim recitation, and one cannot know any of the preferred structures of the device without importing limitations.  As such, it is held that the “three dimensional manufacturing device” can be any part or whole of a stereo lithography device, a selective laser sintering device, a fused deposition molding device, a UV curing inkjetting device, and an inkjet bindering device (par. 0014), or any related element known in the art and capable of performing the intended function.  The same is true for the “mounting device” which is not recited in the claim with any structural detail.  This device could be any part or whole of hundreds of devices.  In light of the disclosure, the “mounting device” is understood to have a mounting head, and/or a suction nozzle (par. 0034), or any related elements known in the art and capable of performing the intended function.  Additionally, the “circuitry configured to sequentially move the stage…” is only understandable and enabled if one reads at least some of the limitations from par. [0034] of the specification into the claim.  That is, how can circuitry possibly move a stage?  The answer is that it cannot, without additional associated structure.    The specification details “multiple drive circuits 55”, a “Controller 53… connected to the multiple drive circuits”, and “The multiple drive circuits 55 are respectively connected to the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 discloses: “the circuity is configured to determine arrangement of the three-dimensional manufacturing device and the component 44mounting device with respect to a movement direction of the stage based on the work process such that the path is minimized in length” (emphasis added).  Claim 8 discloses: “the circuity is configured to determine the arrangement of the three-dimensional manufacturing device and the component mounting device with respect to each other, the movement direction of the stage, and the manufacturing apparatus main body based on the work process such that the path is minimized in length” (emphasis added).  Claim 9 discloses: “the circuity is configured to control a display to display the arrangement of the three-dimensional manufacturing device and the component mounting device to a user” (emphasis added).  Each of these instances finds no support in the original disclosure, neither in the specification, nor in the drawing figures.  The pertinent language is found in pars. [0050-0051]. Therein it is clear that the circuitry does not “determine arrangement” of anything at all, and also does not “control a display” in any manner.  The disclosure recites a “control device 51” which is the nearest to actually possessing these intended use capabilities.  Specifically: “At this time, the arrangement of each of the units 13, 15, and 17 is determined in manufacturing apparatus 10 such that a path length of stage 27 that moves in accordance with a progress of the work process is minimized”, “Accordingly, control device 51 determines the arrangement of each of the units” and “control device 51 displays the optimized 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses: “a placing surface where a three-dimensional article is placed… a three-dimensional manufacturing device… configured to form each layer of multiple layers of the three-dimensional article; a component mounting device … is configured to mount an electronic component on a layered workpiece formed by the three-dimensional manufacturing device” (lines 3-15; abridged for clarity; emphasis added).  These limitations are indefinite because one cannot know if the “three-dimensional article” was already “placed”, or if it is being formed by the “three-dimensional manufacturing device”.  Further, it is not clear whether the “three-dimensional article” is the same structure as “a layered workpiece”, or if they are distinct.  Does the manufacturing device make an “article” and a “workpiece” or are they one and the same? The claim does not provide an answer to this question and therefore it is rendered indefinite.  This limitation has been examined as best understood, such that the instance of “a layered workpiece” should instead be “the three-dimensional article”.
Claim 1 is additionally rejected as indefinite, because the claim discloses: “circuitry configured to sequentially move the stage from a working position of one of the three-dimensional 42manufacturing device or the component mounting device to a working position of the other of the three-dimensional manufacturing device or the component mounting device as best understood.
Claims 2-13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2004/0151978 A1), in view of Lewis et al. (US 2016/0198576 A1).
Regarding claim 1, as best understood, Huang discloses manufacturing apparatus (Title; Abstract) comprising: a stage (44) including a placing surface (fig. 1: top of 44, as viewed) where a three-dimensional article is placed; a conveyor (54) configured to move the stage in a first direction (X) and a second direction (Y), the first direction and the second direction being directions parallel to the placing surface and different from each other (figs. 1 and 2; pars. 0029 configured to hold a plurality of electronic components and a mounting device configured to pick up the electronic component from the component supply.
Lewis teaches that it is well known to provide a related manufacturing apparatus comprising at least: a three-dimensional manufacturing device (114) that is configured to form each layer of multiple layers of the three-dimensional article (figs 2A-2G; pars. ##); a component mounting (another one of nozzle, 114: par. 0062) device that is configured to mount an electronic component (104a) on a layered workpiece (102a) formed by the three-dimensional manufacturing device, the component mounting device including a component supply (“another 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Huang to incorporate the preferred component supply having a plurality of components of Lewis.  Both Huang and Lewis intend to decrease manufacturing time and associated costs, while still providing reliable three-dimensionally printed objects with embedded electronic components.  PHOSITA would have realized that the old and well-known use of a component supply having a plurality of components would have predictably and easily caused the known apparatus of Huang to perform more quickly and thus advantageously decrease manufacturing costs.  Moreover, there is no indication in the instant application that any special elements were devised nor that any surprising results came from the use of the known component supply of Lewis with the old apparatus of Huang.  To combine these well-known prior art features would have been a routine matter at the time of filing.
Regarding claim 2, as best understood, the modified Huang teaches the method of claim 1 as detailed above, and Huang further discloses the first direction (X) and the second direction (Y) are directions orthogonal to each other, and wherein the conveyor is configured to move the stage in a third direction (Z) as well as the first and second directions, the third direction being orthogonal to the placing surface (figs. 1 and 3; pars. 0051 and 0054).
Regarding claim 3, as best understood, the modified Huang teaches the method of claim 2 as detailed above, and Huang further discloses that the working positions of the three-dimensional manufacturing Note: working positions are subjectively and arbitrarily defined, as they have not been claimed with any referent points, locations, coordinates, etc.  Moreover, it is naturally expected that working positions of CAD produced structures would be fixed in order for them to be at all manufactured using CAD control, as disclosed by Huang.
Regarding claim 4, as best understood, the modified Huang teaches the method of claim 1 as detailed above, and Huang further discloses that the three-dimensional manufacturing device includes a nozzle (40) that ejects a liquid material onto the three-dimensional article by droplet ejection (pars. 0034 and 0052-0054).
Regarding claim 5, as best understood, the modified Huang teaches the method of claim 4 as detailed above, and Huang further discloses that the three-dimensional article is a multilayer wiring board (pars. 0001-0002 and 0034), and wherein multiple of the three-dimensional manufacturing device (18, 30 and 38) are provided including at least a first three-dimensional manufacturing device configured to form a wiring pattern by firing a conductive material ejected onto the multilayer wiring board by the respective nozzle (par. 0035), and a second three-dimensional manufacturing device configured to form an insulating layer by curing an insulating material ejected onto the multilayer wiring board by the respective nozzle (pars. 0030, 0034, 0036 and 0051-0052).
Regarding claim 6, as best understood, the modified Huang teaches the method of claim 1 as detailed above, and Huang further discloses that the three-dimensional manufacturing device and the component mounting device are each attachable to and detachable from a manufacturing apparatus main body (figs. 1 and 3).  Note: the language of this claim is very broad, and it is evident that any of the structures of the apparatus of Huang is attachable and detachable from one another.
Regarding claim 7, as best understood, the modified Huang teaches the method of claim 6 as detailed above, and Huang further discloses that the circuity is configured to determine arrangement of the three-dimensional manufacturing device and the component 44mounting device with respect to a movement direction of the stage based on the work process such that the path is minimized in length (pars. 0051, 0054 and 0057-0058).
Regarding claim 8, as best understood, the modified Huang teaches the method of claim 7 as detailed above, and Huang further discloses that the circuity is configured to determine the arrangement of the three-dimensional manufacturing device and the component mounting device with respect to each other, the movement direction of the stage, and the manufacturing apparatus main body based on the work process such that the path is minimized in length (pars. 0051, 0054, 0057-0058 and 0061-0064).
Regarding claim 10, as best understood, Huang in view of Lewis teaches the method of claim 1 as detailed above, and Lewis further teaches that it is well known that the component supply includes at least one of a tray (110) and a feeder, and wherein the mounting device includes a mounting head (nozzle “fitted with a pneumatic suction cup 118”) (par. 0062).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 11, as best understood, Huang in view of Lewis teaches the method of claim 1 as detailed above, and Lewis further teaches that it is well known that the three-dimensional manufacturing device includes at least one of a stereo lithography device, a selective laser sintering device, a fused deposition molding device, a UV curing inkjetting device, and an inkjet bindering device (par. 0036).  As is indicated by the instant disclosure, and as disclosed in Lewis, any one of these off-the-shelf devices could be readily chosen and used interchangeably.  PHOSITA would have 
Regarding claim 12, as best understood, the modified Huang teaches the method of claim 1 as detailed above, and Huang further discloses that the conveyor includes at least one motor (par. 0054).  Lewis also teaches that a conveyor includes at least one motor (par. 0063).
Regarding claim 13, as best understood, Huang in view of Lewis teaches the method of claim 2 as detailed above, and Lewis further teaches that it is well known that the conveyor includes at least one motor and an air cylinder (pars. 0062-0063 and 0082).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lewis, further in view of Doyle et al. (US 2009/0255426 A1).
Regarding claim 9, as best understood, modified Huang teaches all of the elements of the current invention as detailed above with respect to claim 8.  Huang in view of Lewis, however, does not appear to teach that the circuity is configured to control a display to display the arrangement of the three-dimensional manufacturing device and the component mounting device to a user.
Doyle teaches that it is well known to provide a related manufacturing apparatus (10) including having circuity which is configured to control a display to display the arrangement of the three-dimensional manufacturing device and the component mounting device to a user (fig. 1; pars. 0012 and 0063-0065).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Huang to incorporate the control and use of a monitor for viewing the machines of Doyle.  The use of a monitor to see the work product and machines being used is considered an old and well-known expedient in the art.  To program a computer to display images of machines in use would have been routine and required no experimentation, nor is there any indication of surprising results.  PHOSITA would have known that the systems of both Huang and Lewis would have a display or monitor, and their computer systems would have readily been capable of performing the intended function, without any structural modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729